Citation Nr: 1454704	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  06-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than March 18, 1993, for the grant of service connection for intracapsular cataract extraction with subsequent retinal detachment of right eye and extracapsular cataract extraction with glaucoma of left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1943 to November 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the Board at a March 2010 hearing, via videoconference.  A transcript of the hearing is of record.

This case was brought before the Board in September 2010, at which time the claim was remanded because it was determined that the issue before the Board was inextricably intertwined with an issue being referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Now that the referred issue has been adjudicated by the AOJ, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A January 1996 rating decision granted service connection for intracapsular cataract extraction with subsequent retinal detachment of right eye and extracapsular cataract extraction with glaucoma of left eye, effective August 11, 1994.  

2. The Veteran disagreed with the effective date assigned by the January 1996 rating decision and filed a notice of disagreement and a substantive appeal.

3. A May 1998 Board decision granted an effective date of March 18, 1993. 

4. As to the May 1998 Board decision, the Veteran did not file a timely notice of appeal to the Court of Appeals for Veterans Claims.

5. A September 2010 Board decision denied the Veteran's motion to revise or reverse the May 1998 decision based on clear and unmistakable error.

6. As to the September 2010 Board decision, the Veteran did not file a timely notice of appeal to the Court of Appeals for Veterans Claims.

7. An October 2014 rating decision determined there was not clear and unmistakable error in a March 1981 rating decision that denied entitlement service connection for cataracts secondary to service-connected right eye injury.

8. The Veteran's December 2004 contact with VA is a freestanding effective date claim that is barred as a matter of law.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier than March 18, 1993, for the award of service connection for intracapsular cataract extraction with subsequent retinal detachment of right eye and extracapsular cataract extraction with glaucoma of left eye.  38 U.S.C.A. §§ 5110, 7104, 7266 (West 2002); 38 C.F.R. §§ 3.400, 20.1100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The provisions of the VCAA are not applicable to the Veteran's claim of entitlement to an earlier effective date as this issue turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  As no reasonable possibility exists that would aid in substantiating the instant claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Analysis

The Veteran asserts that the effective date for the award of service connection for intracapsular cataract extraction with subsequent retinal detachment of right eye and extracapsular cataract extraction with glaucoma of left eye should be earlier than March 18, 1993.  Specifically, he contends that he should be awarded service connection effective the date of a 1980 intracapsular cataract extraction in the right eye.  See July 2006 VA Form 9, August 2006 Statement of Accredited Representative in Appealed Case.  

I. Procedural History

The Board will first turn to the procedural history of this claim and related claims as they are relevant to the disposition of this case.  The Veteran served during World War II.  During active service, a truck the Veteran was driving had it windshield shattered by enemy fire.  As a result, minute fragments of glass embedded in the Veteran's eyes.   

A January 1962 rating decision granted service connection for bilateral corneal scarring with retained foreign bodies and a noncompensable evaluation was assigned, effective November 5, 1945 (the first day following the Veteran's separation from service).  The Veteran did not appeal this decision, and it became final. 

In May 1980 the Veteran underwent surgery for removal of a cataract form the right eye.  The Veteran submitted a claim for service connection for cataracts of the right eye in October 1980.  In March 1981, the RO denied the Veteran's claim for service connection for cataracts secondary to service-connected right eye injury.  In December 1981, the Veteran submitted a notice of disagreement (NOD) with the March 1981 rating decision.  Both a statement of the case (SOC) and a supplement statement of the case (SSOC) were issued; however, a substantive appeal to the March 1981 rating decision was not timely filed.

Subsequently, in March 1993 the Veteran filed a claim to reopen his claim of entitlement to service connection for right-eye cataracts, a claim for entitlement to service connection for detached retina of the right eye, and a claim for entitlement to service connection for left-eye cataracts.  A March 1993 rating decision denied the right eye claims but the left eye claim was never addressed.  In May 1993 the Veteran filed a NOD with the March 1993 rating decision.  A SOC was never issued.

In August 1994 the Veteran filed a claim for residuals of cataracts of the right and left eye.  A January 1996 rating decision granted service connection, effective August 11, 1994.  The Veteran then appealed the issue of effective date to the Board.  A May 1998 Board Decision, observing the failure to issue a SOC in response to the May 1993 NOD and the failure of the March 1993 rating decision to address the left-eye cataracts claim, granted an effective date of March 18, 1993.  A VA Form 4597, Board of Veterans' Appeals Notice, was attached to that decision and neither the Veteran, nor a representative, filed a notice of appeal to the United States Court of Appeals for Veterans Claims.  Therefore, the Board's May 1998 decision became final.  38 U.S.C.A. §§ 7104, 7266 (West 2002); 38 C.F.R. § 20.1100 (2014).   

II. Earlier Effective Date

In December 2004 the Veteran contact VA and requested an earlier effective date for all conditions related to his eye wounds.  As the effective date for the Veteran's service connected bilateral corneal scarring with retained foreign bodies could be no earlier, this was treated as a claim for entitlement to an effective date earlier than March 18, 1993, for the grant of service connection for intracapsular cataract extraction with subsequent retinal detachment of right eye and extracapsular cataract extraction with glaucoma of left eye.  

As there is no indication in the record, nor has the Veteran asserted, that he filed a notice of appeal within 120-days of the date on which notice of the May 1998 Board decision was mailed, the unappealed Board determination of effective date is final.  Once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Veteran alleged there was CUE in the May 1998 Board decision granting an effective date of March 18, 1993 for the award of service connection for intracapsular cataract extraction with subsequent retinal detachment of right eye and extracapsular cataract extraction with glaucoma of left eye.  A September 2010 Board Decision denied the Veteran's motion to revise or reverse the May 1998 decision based on CUE.  A VA Form 4597b was attached to that decision informing the Veteran of his appellate rights and neither the Veteran, nor a representative, filed notice of appeal to the United States Court of Appeals for Veterans Claims.  Therefore, the Board's May 1998 decision remains final.  38 U.S.C.A. §§ 7104, 7266 (West 2002); 38 C.F.R. § 20.1100 (2014).   
   
Furthermore, the Veteran alleged CUE in the March 1981 RO denial of his claim for service connection for cataracts secondary to service-connected right eye injury.  In light of this, the Veteran's instant claim for earlier effective date was determined to be inextricably intertwined with this CUE claim and remanded until a CUE determination was made.  An October 2014 rating decision determined there was not CUE in the March 1981 denial.  

Now that the Veteran's CUE claims have been resolved, it is apparent that the Veteran's December 2004 contact with VA, requesting an earlier effective date, is a new claim for an earlier effective date.  His current appeal thus consists of a "freestanding claim" for an earlier effective date.  Rudd 20 Vet. App. 296.  Such claims vitiate the rule of finality.  Consequently, the Board finds that there is no proper claim in this case.  The Veteran's claim must therefore be dismissed as a matter of law.  See Id.


ORDER

The appeal for entitlement to an effective date earlier than March 18, 1993, for the award of service connection for intracapsular cataract extraction with subsequent retinal detachment of right eye and extracapsular cataract extraction with glaucoma of left eye is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


